         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  KEMONIE DENARD HALE,


                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER: 6:18-cv-100

                  GREGORY DOZIER; WARDEN MURRAY
                  TATUM; STANLEY WILLIAMS; and
                  GEORGIA DEPARTMENT OF
                  CORRECTIONS, in their individual and
                  official capacities,




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.


            ᅛ       Decision by Court.This action came before the Court. The issues have been considered and a decision has been
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that in accordance with this Court's Order dated January 10, 2020, adopting the Report and

                     Recommendation of the U.S. Magistrate Judge, Plaintiff’s Complaint is dismissed and Plaintiff is

                     denied leave to file in forma pauperis status on appeal. This case stands closed.




            Approved by:




                  January 17, 2020                                              Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
